 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Telephone:    (415) 616-0466
       Facsimile:    (415) 398-2820
 5     Email:        sfinestone@fhlawllp.com
       Email:        jhayes@fhlawllp.com
 6     Email:        rwitthans@fhlawllp.com

 7     Proposed Attorneys for Michael G. Kasolas,
       Liquidating Trustee
 8

 9                           UNITED STATES BANKRUPTCY COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN JOSE DIVISION

12      In re                                              Case No. 15-50801-MEH

13      ROBERT BROWER, SR.,                                Chapter 11
14
        Debtor.                                            APPLICATION FOR ORDER
15                                                         AUTHORIZING EMPLOYMENT OF
                                                           COUNSEL (FINESTONE HAYES LLP)
16                                                         NUNC PRO TUNC TO MAY 1, 2020

17
                Pursuant to the Order Confirming Creditor MUFG Union Bank N.A. (the “Bank”)’s
18
       Third Amended Plan of Reorganization and Disclosure Statement Dated November 2, 2019 (the
19
       “Plan”) and the related Liquidating Trust Agreement, dated as of November 2019 (the
20
       “Liquidating Trust Agreement”) Michael G. Kasolas, liquidating trustee (the “Liquidating
21
       Trustee”) of the post-confirmation liquidating trust of the above-captioned estate, files this
22
       Application for Order Authorizing Employment of Counsel Nunc Pro Tunc to May 1, 2020 and
23
       in support thereof respectfully represents:
24
                1.    The Liquidating Trustee is the duly appointed, qualified, and acting liquidating
25
       trustee in this case, pursuant to the Liquidating Trust Agreement (ECF No. 233, Exhibit A) and
26
       the Notice of Plan and Liquidating Trust Effective Date (ECF No. 271).
27

28
       APPLICATION FOR ORDER AUTHORIZING
       EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                       1/5

     Case: 15-50801      Doc# 273      Filed: 09/18/20     Entered: 09/18/20 15:04:55        Page 1 of
                                                    5
 1            2.      The Liquidating Trust Agreement requires Court approval for the Liquidating

 2     Trustee to hire counsel, other than litigation counsel. (ECF No. 233, Exhibit A, ¶3.12).

 3            3.      The Liquidating Trustee wishes to retain Finestone Hayes LLP (“Proposed

 4     Counsel”) as his counsel in connection with the following matters related to the Liquidating

 5     Trust, including but not limited to:

 6                    a. Assist and advise the Liquidating Trustee on legal aspects involved in the

 7                         investigation, collection and liquidation of potential assets of the Liquidating

 8                         Trust, including but not limited to the Liquidating Trustee’s administration of

 9                         the proceeds from the sale of the real property commonly known as 28088

10                         Barn Way, Carmel-by-the-Sea, CA 93923;

11                    b. After the Liquidating Trustee’s review, and if the Liquidating Trustee

12                         requests, assist the Trustee in objecting to claims, including but not limited to

13                         the claim of William J. Healy; and

14                    c. Attend Court hearings as necessary.

15            4.      The Liquidating Trustee wishes to make the effective date of the employment

16     May 1, 2020, which is when Proposed Counsel began working on the matter. The delay between

17     the commencement of work and the filing of this employment application was due to various

18     reasons outside the control of the Liquidating Trustee or Proposed Counsel, including:

19                    a. the lack of certainty over the scope of the estate’s interest in Coastal Cypress

20                         Corporation, which was decided by the Court by order and judgment dated

21                         September 9, 2020;

22                    b.    the pendency of Patricia Brower’s appeal regarding her alleged interest in the

23                         real property commonly known as 28088 Barn Way, Carmel-by-the-Sea, CA

24                         93923 (the “Carmel Townhouse”), which risked preventing the closing of the

25                         sale of the Carmel Townhouse, which closed at the end of August, 2020;

26

27

28
       APPLICATION FOR ORDER AUTHORIZING
       EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                        2/5

     Case: 15-50801        Doc# 273     Filed: 09/18/20     Entered: 09/18/20 15:04:55        Page 2 of
                                                     5
 1                     c. the efforts of the Liquidating Trustee, working closely with counsel for the

 2                         Bank to try and obtain the agreement of William J. Healy to subordinate his

 3                         administrative claim to the administrative claims of the Liquidating Trust;

 4                     d. the payment of the back-due quarterly U.S. Trustee fees of $3,250, which

 5                         Proposed Counsel is informed and believes were required to be paid before

 6                         the Plan could go effective. Those back-due U.S. Trustee fees were paid on

 7                         September 11, 2020;

 8                     e. the need for the Liquidating Trustee to consult with his proposed accountant

 9                         to evaluate tax issues with respect to the Liquidating Trust and its trust

10                         property; and

11                     f. the fact that the Liquidating Trust is created the confirmed Plan, and the Plan

12                         did not become effective until September 15, 2020.

13             For all these reasons and others, the Liquidating Trustee was not in a position to seek

14     court approval to hire professionals until September 11, 2020. Yet, the Liquidating Trustee and

15     Proposed Counsel have been working together, providing services contemplated under the

16     Liquidating Trust Agreement, since May 1, 2020. The estate’s principal creditor, i.e. the Bank,

17     and its counsel, Sheppard Mullin, agree to the nunc pro tunc aspect of this employment

18     application. (ECF No. 266, filed September 11, 2020).

19             5.      The scope of the representation does not extend to litigation, other than possible

20     claim objections. For example, it is possible that litigation claims will be filed against third

21     parties. Such litigation will be handled by separate counsel. The Firm will provide those legal

22     services reasonably required to represent and advise Client on the matters for which the Firm has

23     been retained, and the Firm’s representation does not extend to any other areas.

24             6.      The Liquidating Trustee believes that retention of counsel is necessary and desires

25     to retain Proposed Counsel based on its expertise in bankruptcy law. The Liquidating Trustee

26     has considered the facts in this case and determined that employing Proposed Counsel is in the

27     best interests of the estate.

28
       APPLICATION FOR ORDER AUTHORIZING
       EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                        3/5

     Case: 15-50801       Doc# 273      Filed: 09/18/20     Entered: 09/18/20 15:04:55        Page 3 of
                                                     5
 1            7.      Proposed Counsel is a small firm, which currently has two partners and one

 2     associate. From time to time, Proposed Counsel uses the services of several contract lawyers.

 3     To the best of the Liquidating Trustee’s knowledge, Proposed Counsel has no connection with

 4     the debtor, creditors, or any other party in interest, their respective attorneys and/or accountants,

 5     the United States Trustee, or any person employed in the Office of the United States Trustee,

 6     except as set forth in the concurrently filed declaration of Jennifer C. Hayes in support of this

 7     application (the “Declaration”). Proposed Counsel does not presently represent any interest

 8     adverse to the Liquidating Trustee or to the estate, except as set forth in the Declaration.

 9     Proposed Counsel is a disinterested person.

10            8.      Proposed Counsel generally charges on an hourly rate basis. The current, 2020

11     rates charged by members of Proposed Counsel who are expected to render the majority of the

12     services to the Liquidating Trustee are as follows:

13            9.

14                                     Name                   Current Hourly Rate
                               Stephen D. Finestone                  $525
15                               Jennifer C. Hayes                   $525
                                Ryan A. Witthans                     $350
16

17            10.     Generally, Proposed Counsel’s rates are subject to change from time to time, but
18     generally not more than once per year. The hourly rates of the various contract lawyers used by
19     Proposed Counsel from time to time range from $320 to $425.
20            6.      Generally, Proposed Counsel’s billing practices are identical for bankruptcy and
21     non-bankruptcy clients. The hourly rates on which Proposed Counsel bases its fees are generally
22     the same for bankruptcy and non-bankruptcy clients, but can be higher for non-court-appointed
23     representations.
24            7.      Proposed Counsel is in compliance with the Guidelines revised by the U.S.
25     Bankruptcy Court. It does not charge for its word processing or incoming telecopy costs.
26     Proposed Counsel’s office charges $0.20 per page for photocopying. Lexis and Westlaw
27     searches are charged at cost. Other online research services (including PACER) are charged at
28
       APPLICATION FOR ORDER AUTHORIZING
       EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                         4/5

     Case: 15-50801       Doc# 273     Filed: 09/18/20       Entered: 09/18/20 15:04:55       Page 4 of
                                                    5
 1     cost. The hourly rates charged by Proposed Counsel’s bankruptcy attorneys are no less favorable

 2     than those rates charged for non-court appointed services.

 3            Based on the foregoing, the Liquidating Trustee requests entry of an Order authorizing

 4     the employment of Finestone Hayes LLP as his counsel, solely in his capacity as the Liquidating

 5     Trustee pursuant to the Liquidating Trust Agreement, and that such employment be nunc pro

 6     tunc to May 1, 2020.

 7

 8      DATED: September 18, 2020

 9                                                       /s/ Michael G. Kasolas
                                                         Michael G. Kasolas
10                                                       Liquidating Trustee
11

12

13
        DATED: September 18, 2020                        FINESTONE HAYES LLP
14

15                                                       /s/ Jennifer C. Hayes
                                                         Jennifer C. Hayes
16                                                       Proposed Counsel for Michael G. Kasolas,
                                                         Liquidating Trustee
17

18

19

20

21

22

23

24

25

26

27

28
       APPLICATION FOR ORDER AUTHORIZING
       EMPLOYMENT OF COUNSEL (FINESTONE HAYES LLP)                                                     5/5

     Case: 15-50801     Doc# 273      Filed: 09/18/20    Entered: 09/18/20 15:04:55      Page 5 of
                                                   5
